SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

342
CAF 10-02507
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JOSIAH C.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,                       ORDER
PETITIONER-RESPONDENT;

COLLEEN C., RESPONDENT-APPELLANT.


CHARLES J. GREENBERG, BUFFALO, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR JOSIAH
C.


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered November 17, 2010 in a proceeding pursuant to
Family Court Act article 10. The order granted the motion of the
Attorney for the Child for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court